       Case 3:20-cv-00041-MMD-CLB Document 20 Filed 08/10/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      MANUEL D. ORELLANA,
4                                                     3:20-cv-0041-MMD-CLB
                                     Plaintiff,
5         v.
                                                      ORDER RE: SERVICE OF KIM ADAMSON
6      DR. ROMEO ARANAS, et al.,
7
                                 Defendants.
8

9           The Office of the Attorney General did not accept service of process on behalf of Kim

10   Adamson who is no longer an employee of the Nevada Department of Corrections (ECF

11   No. 17.) However, the Attorney General has filed the last known address of this Defendant

12   under seal. (ECF No. 18.) If Plaintiff wishes to have the U.S. Marshal attempt service on this

13   Defendant, he shall follow the instructions contained in this order.

14          The Clerk shall ISSUE a summons for the above-named Defendant and send the

15   same to the U.S. Marshal with the address provided under seal. (ECF No. 18.) The Clerk

16   shall also SEND sufficient copies of the complaint, (ECF No. 6), the screening order, (ECF

17   No. 7), and this order to the U.S. Marshal for service on the Defendant. The Clerk shall

18   SEND to Plaintiff one USM-285 form. Plaintiff shall have until August 27, 2021, to complete

19   the USM-285 service form and return it to the U.S. Marshal, 400 South Virginia Street, 2nd

20   Floor, Reno, Nevada 89501.

21          If Plaintiff fails to follow this order, the above-named Defendant will be dismissed for

22   failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

23          August 10, 2021
     DATED: __________________

24                                                ______________________________________
                                                  UNITED STATES MAGISTRATE JUDGE
25

26
27

28
